In re Gilliam, Ronald; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. F, No. 383-351; to the Court of Appeal, Fourth Circuit, No. 2000-K-0728.
Writ granted. The district court is or7 dered to appoint counsel and hold a hearing at which it will allow relator to withdraw his guilty plea if he persists in that desire. The record below supports relator’s claim that misinformation with regard to his eligibility for diminution of sentence pursuant to R.S. 15:571.3 (“good time”) precluded him from making his decision to waive trial and enter his pleas “with eyes open.” Adams v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S.Ct. 236, 242, 87 L.Ed. 268 (1942); see State ex rel. Aleman v. State, 99-1180 (La.10/1/99), 745 So.2d 602; State ex rel. Brown v. State, 93-1701 (La.3/8/96), 668 So.2d 1148; State v. Scott, 93-0401 (La.3/17/95), 651 So.2d 1344.